                Case 20-11774-LSS       Doc 182      Filed 08/24/20     Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

    In re:                                         ) Chapter 11
                                                   )
    APEX LINEN SERVICE LLC, et al.,1               ) Case No. 20-11774 (LSS)
                                                   )
                 Debtors.                          ) (Jointly Administered)

             NOTICE OF AMENDED2AGENDA FOR HEARING SCHEDULED FOR
                         AUGUST 24, 2020 AT 10:00 A.M. (EDT)

      THIS HEARING WILL BE HELD TELEPHONICALLY AND BY VIDEO. ALL
        PARTIES WISHING TO APPEAR MUST DO SO TELEPHONICALLY BY
    CONTACTING COURTCALL, LLC AT 866-582-6878 NO LATER THAN AUGUST 24
     2020 AT 8:30 A.M. (ET) TO SIGN UP. ADDITIONALLY, ANYONE WISHING TO
      APPEAR BY ZOOM IS INVITED TO USE THE LINK BELOW. ALL PARTIES
      THAT WILL BE ARGUING OR TESTIFYING MUST APPEAR BY ZOOM AND
      COURTCALL. PARTICIPANTS ON COURTCALL SHOULD DIAL INTO THE
        CALL NOT LATER THAN 10 MINUTES PRIOR TO THE START OF THE
            SCHEDULED HEARING TO INSURE A PROPER CONNECTION

    PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
        MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

    Topic: Apex Linen Service LLC 20-11774 (LSS)
    Time: Aug 24, 2020 10:00 AM Eastern Time (US and Canada)

    Join ZoomGov Meeting
    https://debuscourts.zoomgov.com/j/1616361251
    Meeting ID: 161 636 1251
    Passcode: 384603

    Join by SIP
    1616361251@sip.zoomgov.com


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable are: Apex Linen Service LLC (9075), Highland Apex
Holdings LLC (0537), Highland Avenue Capital Partners LLC (2825), Highland Apex GP LLC
(9246), and Highland Apex Management LLC (5476). The location of the Debtors’ corporate
headquarters, and the business address for Apex Linen Service LLC is 6375 S. Arville Street, Las
Vegas, NV 89118. The business address for all other Debtors is 205 Pier Avenue, Suite 102,
Hermosa Beach, CA 90254.
2
    Amended agenda items appear in bold and italics.
               Case 20-11774-LSS           Doc 182   Filed 08/24/20   Page 2 of 4




MATTERS GOING FORWARD:

1.      Debtors’ Motion for Entry of an Order Establishing Procedures for Interim Compensation
        and Reimbursement of Expenses of Professionals [Docket No. 32; Filed 7/10/2020]

Objection Deadline: July 31, 2020 at 4:00 p.m. EDT
Objections Received:
     A. Breakwater Management LP’s Objection to Debtors’ Motion for Entry of an Order
        Establishing Procedures for Interim Compensation and Reimbursement of Expenses of
        Professionals [Docket No. 110; Filed July 31, 2020]

Related Documents:
     A. Certification of Counsel with respect to Order Establishing Procedures for Interim
        Compensation and Reimbursement of Expenses of Professionals [Docket No. 181; Filed
        8/24/20]

Status:    This matter is going forward.
2.      Debtors’ Emergency Motion for an Interim Order: (I) Authorizing the Debtors to Obtain
        Senior Secured Postpetition Financing; (II) Granting Liens and Superpriority
        Administrative Expense Status; (III) Granting Adequate Protection, (IV) Modifying the
        Automatic Stay, (V) Authorizing Use of Cash Collateral; (VI) Scheduling a Final Hearing;
        and (VII) Granting Further Relief [Docket No. 119; Filed 8/3/2020]

Objection Deadline: August 17, 2020 at 4:00 p.m. EDT.
Objections Received: None.
Related Documents:
     A. Notice of Hearing on Final DIP Motion [Docket No. 155; Filed 8/9/20]

     B. Interim Order: (I) Authorizing the Debtors to Obtain Senior Secured Postpetition
        Financing; (II) Granting Liens and Superpriority Administrative Expense Status; (III)
        Granting Adequate Protection, (IV) Modifying the Automatic Stay, (V) Authorizing Use
        of Cash Collateral; (VI) Scheduling a Final Hearing; and (VII) Granting Further Relief
        [Docket No. 154; Entered 8/9/20]

     C. Certification of Counsel with respect to Second Interim Order: (I) Authorizing the
        Debtors to Obtain Senior Secured Postpetition Financing; (II) Granting Liens and
        Superpriority Administrative Expense Status; (III) Granting Adequate Protection,
        (IV) Modifying the Automatic Stay, (V) Authorizing Use of Cash Collateral;
        (VI) Scheduling a Final Hearing; and (VII) Granting Further Relief [Docket No. 180;
        Filed 8/23/20]

                                                 2
                Case 20-11774-LSS        Doc 182      Filed 08/24/20    Page 3 of 4




Status:     The parties have submitted a certification of counsel requesting entry of a second
            interim order, and scheduling a final hearing on September 11, 2020 at 10:00 a.m.
            (EDT).
3.        Debtors’ Emergency Motion for Entry of Orders: (I) Establishing Bidding and Sale
          Procedures; (II) Approving the Sale of Assets; and (III) Granting Related Relief [Docket
          No. 132; Filed 8/6/2020]

Objection Deadline: August 17, 2020 at 4:00 p.m. EDT
Objections Received: None.
Related Documents:
     A. Motion for an Order Shortening Notice Period in Connection with Debtors’ Emergency
        Motion for Entry of Orders: (I) Establishing Bidding and Sale Procedures; (II) Approving
        the Sale of Assets; and (III) Granting Related Relief [Docket No. 133; Filed 8/6/2020]

     B. Order Denying Motion to Shorten Notice Period in Connection with Debtors’ Emergency
        Motion for Entry of Orders: (I) Establishing Bidding and Sale Procedures; (II) Approving
        the Sale of Assets; and (III) Granting Related Relief, but Setting Status Conference [Docket
        No. 135; Entered 8/6/2020]

     C. Notice of Hearing on Bidding Procedures Motion [Docket No. 156; Filed 8/9/2020]

     D. Notice of Filing of Revised Proposed Order (I) Approving Bid and Sale Procedures,
        (II) Approving Certain Bidding Protections, (III) Approving the Form and Manner of
        Notice of the Sale and Assumption and Assignment of Executory Contracts and Unexpired
        Leases, and (IV) Scheduling an Auction and Sale Hearing [Docket No. 175; Filed
        8/20/2020]

     E. Notice of Filing of Revised Bidding Procedures in Connection with Debtors’ Emergency
        Motion for Entry of Orders: (I) Establishing Bidding and Sale Procedures; (II) Approving
        the Sale of Assets; and (III) Granting Related Relief [Docket No. 176; Filed 8/20/2020]

Status:     This matter is going forward with respect to bidding procedures.




                                                  3
             Case 20-11774-LSS   Doc 182    Filed 08/24/20    Page 4 of 4




                                    Respectfully submitted,

Dated: August 24, 2020              GOLDSTEIN & MCCLINTOCK, LLLP

                                    By: /s/ Maria Aprile Sawczuk
                                    Maria Aprile Sawczuk, Esq. (Bar ID 3320)
                                    501 Silverside Road, Suite 65
                                    Wilmington, DE 19809
                                    Telephone: (302) 444-6710
                                    Facsimile: (302) 444-6709
                                    marias@goldmclaw.com

                                    -and-

                                    Harley J. Goldstein, Esq. (admitted pro hac vice)
                                    Jeffrey C. Dan, Esq. (admitted pro hac vice)
                                    111 W. Washington Street, Suite 1221
                                    Chicago, IL 60602
                                    Telephone: (312) 337-7700
                                    Facsimile: (312) 277-2310
                                    harleyg@goldmclaw.com
                                    jeffd@goldmclaw.com

                                    Counsel for the Debtors and Debtors-in-Possession




                                       4
